Citation Nr: 1818593	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral hand shaking/tremors.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for an immunodeficiency disorder (claimed as lower/weakened immune system), to include as secondary to malaria.

4.  Entitlement to an initial compensable rating for bilateral flat feet.

5.  Entitlement to an initial compensable rating for left thumb sprain.

6.  Entitlement to an initial compensable rating for chronic bronchitis.

7.  Entitlement to an initial rating in excess of 10 percent for right ankle strain.

8.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.

9.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

10.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

11.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative disc disease and lumbar strain.

12.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

13.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

14.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

15.  Entitlement to an initial rating in excess of 50 percent (prior to September 6, 2016 and from November 1, 2016) for posttraumatic stress disorder (PTSD) with superimposed adjustment disorder.

16.  Entitlement to special monthly compensation (SMC) (prior to September 6, 2016 and from November 1, 2016) under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1).

17.  Entitlement to an effective date prior to August 11, 2016, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

18.  Entitlement to an effective date prior to August 11, 2016, for the establishment of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to June 2010, with verified combat service in the Southwest Asia theater of operations in Iraq as well as in Afghanistan.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A March 2014 rating decision granted higher initial ratings for right ankle strain (to 10 percent, effective June 27, 2010), for left ankle strain (to 10 percent, effective June 27, 2010), and for PTSD with adjustment disorder (to 50 percent, effective June 27, 2010).  Because those awards did not represent total grants of benefits sought on appeal, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A January 2017 rating decision granted a temporary total (100 percent) rating under 38 C.F.R. § 4.29 for PTSD with adjustment disorder, effective September 6, 2016 through October 31, 2016, followed by a 50 percent rating, effective November 1, 2016.  Because that award represented a total grant of benefits sought on appeal for his PTSD with adjustment disorder for the period from September 6, 2016 through October 31, 2016, the claim for increase for that period is moot and is not before the Board.

The Board notes that VA has a duty to maximize benefits and policy, and to consider entitlement to SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); AB, 6 Vet. App. 35 at 38; Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 C.F.R.§ 3.103(a) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  Therefore, in light of the current decision awarding a 100 percent schedular rating for PTSD with adjustment disorder effective May 16, 2016 and all applicable periods thereafter, the Board will properly take jurisdiction of the derivative issue of entitlement to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) for all applicable periods beginning on May 16, 2016.  [The Veteran is already in receipt of SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) for the period of his temporary total rating from September 6, 2016 through October 31, 2016.]

The January 2017 rating decision also granted a TDIU rating, effective August 11, 2016, and established basic eligibility to DEA under 38 U.S.C. Chapter 35, effective August 11, 2016.  In March 2017, the Veteran filed a notice of disagreement with regard to the effective dates assigned for the TDIU rating and for DEA under 38 U.S.C. Chapter 35.  Because these claims are found to have been raised in the context of the increased rating claims currently on appeal, the Board will properly take jurisdiction of these earlier effective date claims at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The Board notes that the Veteran has expressed a desire (including on his May 2014 VA Form 9) to obtain a representative to assist him with his appeal.  The record reflects that the Veteran has been notified by VA on multiple occasions (including in notice letters in July 2014, September 2016, January 2017, and April 2017) with regard to how he could get assistance with finding a representative, and he was also provided with a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in January 2017.  Because the record does not currently contain any executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative for the Veteran, the Board will proceed with the understanding that the Veteran is continuing to appear pro se - and he is once again advised that he is permitted to appoint a valid representative at any time.

An October 2011 statement from the Veteran appeared to raise the issues of entitlement to service connection for diarrhea, entitlement to service connection for restless leg syndrome, entitlement to service connection for a sleep disorder manifested by snoring, entitlement to service connection for chronic fatigue, and entitlement to service connection for fibromyalgia.  Because the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a disability manifested by bilateral hand shaking/tremors, for malaria, and for an immunodeficiency disorder; entitlement to higher initial ratings for left thumb sprain, for chronic bronchitis, for right ankle strain, for left ankle strain, for right knee strain, for left knee strain, for thoracic spine degenerative disc disease and lumbar strain, for left hip strain, for right shoulder strain, and for residuals of TBI; and entitlement to earlier effective dates for the TDIU rating and for DEA under 38 U.S.C. Chapter 35 (both for the period of claim prior to May 16, 2016 only, in light of the current decision awarding a 100 percent schedular rating for PTSD with adjustment disorder effective May 16, 2016 and all applicable periods thereafter) are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record at a March 2017 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable rating for bilateral flat feet; there is no question of fact or law in this matter remaining for the Board to consider.

2.  For the period of claim prior to May 16, 2016, the Veteran's PTSD with adjustment disorder was shown to have been manifested by symptoms causing occupational and social impairment with deficiencies in most areas, but is not shown to have been manifested by symptoms causing total occupational and social impairment.

3.  For all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016), the Veteran's PTSD with adjustment disorder is shown to have been manifested by symptoms causing total occupational and social impairment.

4.  The instant Board decision is granting a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder, effective May 16, 2016 to September 6, 2016 and from November 1, 2016.  In addition, for these same periods, his additional service-connected disabilities are independently ratable at 80 percent.

5.  The instant Board decision is awarding the Veteran the maximum benefits available to him [by way of a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder and entitlement to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1)] for all applicable periods dating from May 16, 2016, and thus a TDIU rating during such periods would be redundant.

6.  The Veteran was honorably discharged, and the instant Board decision is granting a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder, effective May 16, 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claim seeking entitlement to an initial compensable rating for bilateral flat feet; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  For the period of claim prior to May 16, 2016, an initial rating of 70 percent (but no higher) for PTSD with adjustment disorder is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Code 9411 (2017).
3.  For all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016), an initial rating of 100 percent for PTSD with adjustment disorder is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Code 9411 (2017).

4.  For all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016), the criteria for an award of SMC have been met.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(1).

5.  The claim for an earlier effective date for the Veteran's TDIU rating is moot for all periods dating from May 16, 2016.  38 U.S.C. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.

6.  An earlier effective date of May 16, 2016 is warranted for the establishment of basic eligibility to DEA.  38 U.S.C. Chapter 35.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

Initial Rating for Bilateral Flat Feet

On the record at a March 2017 hearing before the Board, the Veteran testified that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable rating for bilateral flat feet.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has complied with its duty to notify.  38 U.S.C. § 5103.  Since the February 2008 rating decision granted service connection for PTSD with adjustment disorder and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's post-service treatment records are in the claims file.  The Veteran has not identified any other outstanding post-service treatment records relevant to the claims being decided herein.

VA examinations of the Veteran's psychiatric disability were completed in June 2010 and January 2017 that reflected a full examination of the Veteran and review of his pertinent medical history.  Therefore, the examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, the Board will proceed with addressing the merits of this appeal.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Initial Ratings for PTSD with Adjustment Disorder

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's PTSD with adjustment disorder is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

For the period of claim prior to May 16, 2016, the Veteran's PTSD with adjustment disorder was shown to have been manifested by symptoms causing occupational and social impairment with deficiencies in most areas, particularly with regard to work, family and social relations, judgment, thinking, and mood.  Throughout this period, the evidence of record (including the report of a June 2010 VA psychiatric examination) documented his symptoms of PTSD with adjustment disorder, which included suicidal ideation, frequent anxiety attacks, impaired impulse control (with fits of rage toward others, including his wife), difficulty in adapting to stressful circumstances (including a new hometown at the time of the June 2010 examination as well as various work settings), and memory loss.

However, throughout the period of claim prior to May 16, 2016, the Veteran's PTSD with adjustment disorder was not shown to have caused total occupational and social impairment.  Throughout this period, the evidence of record documented that he worked as a project manager for different companies and that he lived with his wife (and they had a child in approximately 2014), thereby displaying at least some ability to work and interrelate with others, and thus contradicting a finding of total occupational and social impairment.  Furthermore, at no time during this period was the Veteran's service-connected PTSD with adjustment disorder shown to cause any of the following symptoms (or any other symptoms of comparable severity): gross impairment in thought processes, persistent delusions or hallucinations, or disorientation to time or place (which are all contemplated by the 100 percent rating criteria).

Nevertheless, for all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016), the Veteran's PTSD with adjustment disorder is shown to have been manifested by symptoms causing total occupational and social impairment.  [As outlined in the Introduction, the Veteran is already in receipt of a 100 percent temporary total rating for VA hospital treatment for PTSD with adjustment disorder under 38 C.F.R. § 4.29, effective September 6, 2016 through October 31, 2016, and the matter of the rating for his PTSD with adjustment disorder for that period is not before the Board on appeal.]  Throughout these periods, the evidence of record (including the report of a January 2017 VA psychiatric examination, as well as his presentation at the March 2017 hearing, when he was unable to continue his testimony at a certain point) has documented his symptoms of PTSD with adjustment disorder, including gross impairment in thought processes and communication, grossly inappropriate behavior; persistent danger of hurting himself, neglect of his personal appearance and hygiene, and persistent memory loss.  A May 2016 note from his VA psychiatrist requested that the Veteran be excused from work beginning on May 16, 2016 so that he could pursue "more intensive treatment" for his psychiatric difficulties, and the record reflects that the Veteran stopped working as of May 16, 2016 to begin disability leave (before officially leaving his job in August 2016 without ever going back to work); the Board finds that this evidence adequately demonstrates total occupational impairment for rating purposes.  The evidence of record during these periods also reflects that he and his wife have sought marriage counseling and that he has been unable to care for or be alone with his young son, and his wife testified at the March 2017 hearing that she may have to leave the marriage relationship due to the extreme difficulties caused by the Veteran's PTSD with adjustment disorder; the Board finds that this evidence adequately demonstrates total social impairment for rating purposes.

As discussed in detail above, the disability picture of the Veteran's PTSD with adjustment disorder, as shown by the evidence of record, does not reflect total occupational and social impairment at any time during the period of claim prior to May 16, 2016 (and, as outlined above, the majority of his symptoms of PTSD with adjustment disorder during this period are contemplated by the 70 percent rating criteria), but does reflect total occupational and social impairment beginning on May 16, 2016 (the date he stopped working) and all applicable periods thereafter.

Accordingly, the Board finds that an initial rating of 70 percent (but no higher) for the Veteran's PTSD with adjustment disorder is warranted for the period of claim prior to May 16, 2016, and that an initial rating of 100 percent for the Veteran's PTSD with adjustment disorder is warranted for all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016).  See 38 C.F.R. § 4.130, Code 9411; see also Fenderson, 12 Vet. App. at 119, 126-27.

SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1)

Under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1), SMC is payable if a Veteran has a single service-connected disability rated as 100 percent disabling, and he has additional service-connected disability or disabilities independently ratable at 60 percent or more.

The instant Board decision is granting a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder, effective May 16, 2016 to September 6, 2016 and from November 1, 2016.  In addition, for these same periods, his additional service-connected disabilities are independently ratable at 80 percent.

Therefore, the Board finds that entitlement to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) is warranted for all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016).  [As noted in the Introduction, the Veteran is already in receipt of SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) for the period of his temporary total rating from September 6, 2016 through October 31, 2016.]

Effective Date for TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service-connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The United States Court of Appeals for Veterans Claims (Court) has held that an award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU rating.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant an award of SMC under 38 U.S.C. § 1114(s).  Thus, the Court reasoned, it might benefit a Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, 22 Vet. App. at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).

In the current case, a claim for a TDIU rating was found to have been raised in the context of the increased rating claims currently on appeal, as noted in the Introduction above.  See Rice, 22 Vet. App. at 447.  A January 2017 rating decision granted a TDIU rating, effective August 11, 2016, finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., multiple disabilities).

For all applicable periods of claim from May 16, 2016 (i.e., from May 16, 2016 to September 6, 2016 and from November 1, 2016), the instant Board decision is granting a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder (i.e., one disability) and is granting SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1).  Therefore, because the instant Board decision is awarding the Veteran the maximum benefits available to him for all applicable periods dating from May 16, 2016, the Board finds that a TDIU rating during such periods would be redundant.  Consequently, the Board finds that the claim for an earlier effective date for the Veteran's TDIU rating must be dismissed as moot for all periods dating from May 16, 2016.

Regarding the claim for an earlier effective date for the Veteran's TDIU rating for the period prior to May 16, 2016, this issue will be addressed in the Remand section below.

Effective Date for DEA under 38 U.S.C. Chapter 35

Eligibility to DEA under 38 U.S.C. Chapter 35 is warranted for a Veteran who was discharged under other than dishonorable conditions and has a permanent and total service-connected disability.

The Veteran was honorably discharged, and the instant Board decision is granting a total 100 percent schedular rating for the Veteran's PTSD with adjustment disorder, effective May 16, 2016.

Therefore, the Board finds that an effective date of May 16, 2016 is warranted for the establishment of basic eligibility to DEA under 38 U.S.C. Chapter 35.

Regarding the claim for an earlier effective date for DEA under 38 U.S.C. Chapter 35 for the period prior to May 16, 2016, this issue will be addressed in the Remand section below.


ORDER

The appeal as to the claim of entitlement to an initial compensable rating for bilateral flat feet is dismissed.

Prior to May 16, 2016, an initial rating of 70 percent (but no higher) for PTSD with adjustment disorder is granted, subject to the regulations governing payment of monetary awards.
From May 16, 2016 to September 6, 2016 and from November 1, 2016, a rating of 100 percent for PTSD with adjustment disorder is granted, subject to the regulations governing payment of monetary awards.

From May 16, 2016 to September 6, 2016 and from November 1, 2016, an award of SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i)(1) is granted, subject to the regulations governing payment of monetary awards.

For all periods dating from May 16, 2016, the matter of an earlier effective date for the Veteran's TDIU rating is dismissed as moot.

An earlier effective date of May 16, 2016 for the establishment of basic eligibility to DEA under 38 U.S.C. Chapter 35 is granted, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal for entitlement to service connection for a disability manifested by bilateral hand shaking/tremors, for malaria, and for an immunodeficiency disorder; entitlement to higher initial ratings for left thumb sprain, for chronic bronchitis, for right ankle strain, for left ankle strain, for right knee strain, for left knee strain, for thoracic spine degenerative disc disease and lumbar strain, for left hip strain, for right shoulder strain, and for residuals of TBI; and entitlement to earlier effective dates for the TDIU rating and for DEA under 38 U.S.C. Chapter 35 (both for the period of claim prior to May 16, 2016 only, in light of the current decision awarding a 100 percent schedular rating for PTSD with adjustment disorder effective May 16, 2016 and all applicable periods thereafter).




Service Connection Claims

Regarding the claim for service connection for a disability manifested by bilateral hand shaking/tremors, the Veteran contends that he has such a disability ever since his service in the Southwest Asia theater of operations.  His service treatment records document his report of "shaking in his hands" during a VA neuropsychology consultation in March 2010, and it was noted that moderate anxiety was endorsed for symptoms including trembling and shakiness in hands.  At a pre-discharge June 2010 VA general medical examination, he reported that his bilateral hand shaking started while he was in Iraq in 2007 and "still goes on today."  At his March 2017 hearing, he testified that he had experienced hand tremors continuously since his service.  On remand, after all outstanding treatment records have been obtained, a VA neurological examination must be scheduled in order to determine the nature and etiology of any disability manifested by bilateral hand shaking/tremors, with adequate rationale provided for all opinions rendered.

Regarding the claim for service connection for malaria, this claim was denied in an October 2010 rating decision.  In an October 2011 written statement (submitted within one year of receiving notice of the October 2010 rating decision), the Veteran expressed disagreement with the October 2010 rating decision's denial of service connection for malaria.  The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the October 2011 notice of disagreement with regard to this issue, and the AOJ has not issued a statement of the case (SOC) addressing this issue, as required.  Therefore, the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ is advised to consider the provisions of 38 C.F.R. § 3.317(c)(2) when adjudicating this claim in the SOC.  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

Regarding the claim for service connection for an immunodeficiency disorder, the Veteran contends that he has had a weakened immune system ever since contracting malaria during his service.  As such, the Board finds that the claim for service connection for an immunodeficiency disorder is inextricably intertwined with the claim for service connection for malaria that is being remanded, because the evidence received in connection with, and the determination on, the malaria claim could materially affect the outcome of the immunodeficiency disorder claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated); see also 38 C.F.R. § 3.317(c)(2).  Therefore, consideration of the appeal for service connection for an immunodeficiency disorder must be deferred pending resolution of the service connection claim for malaria that is being remanded.

Initial Rating Claims

The Veteran was last afforded a VA examination for his service-connected left thumb sprain, chronic bronchitis, right ankle strain, left ankle strain, right knee strain, left knee strain, thoracic spine degenerative disc disease and lumbar strain, left hip strain, and right shoulder strain in June 2010, prior to his service discharge.  He was also last afforded a VA examination for his service-connected residuals of TBI (along with an additional VA examination for headaches) in December 2016.

Thereafter, at his March 2017 hearing, he testified with regard to worsened symptoms for each of these disabilities (including limited range of motion for his orthopedic disabilities, frequent bronchitis infections, and more frequent headaches).  He also testified that he had received treatment from private doctors for his bronchitis.

On remand, after all outstanding treatment records have been obtained, new VA examinations must be scheduled in order to ascertain the current level of severity of the Veteran's left thumb sprain, chronic bronchitis, right ankle strain, left ankle strain, right knee strain, left knee strain, thoracic spine degenerative disc disease and lumbar strain, left hip strain, right shoulder strain, and residuals of TBI, as there is an indication that the current record does not adequately reflect the severity of his conditions.

Additionally, with regard to residuals of TBI, the AOJ should consider a separate rating under 38 C.F.R. § 4.124a, Code 8100 if warranted, pursuant to the provisions of 38 C.F.R. § 4.124a, Code 8045 (which direct VA to "separately evaluate any residual with a distinct diagnosis that may be evaluated under an appropriate diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table").

Earlier Effective Date Claims

The Board finds that the claim for an earlier effective date for the Veteran's TDIU rating for the period prior to May 16, 2016 and the claim for an earlier effective date for DEA under 38 U.S.C. Chapter 35 for the period prior to May 16, 2016 are both inextricably intertwined with the other claims being remanded, because the evidence received in connection with, and the determinations on, the service connection and increased rating claims could materially affect the outcome of these earlier effective date claims.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 180, 183; see also Rice, 22 Vet. App. at 447.  Therefore, consideration of these earlier effective date claims (for the period prior to May 16, 2016 only) must be deferred pending resolution of the other claims that are being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his claimed disabilities remaining on appeal, to specifically include all records of private treatment for bronchitis.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from November 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA neurological examination in order to ascertain the nature and etiology of any disability manifested by bilateral hand shaking/tremors.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of disabilities manifested by bilateral hand shaking/tremors.

(b)  For each such disability that is diagnosed:

(i) Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (to include his reports of bilateral hand shaking in a March 2010 service treatment record and at a pre-discharge June 2010 VA examination)?

(ii) Is it at least as likely as not (50 percent probability or greater) that such disability was caused by his service-connected PTSD with adjustment disorder?

(iii) Is it at least as likely as not (50 percent probability or greater) that such disability is aggravated beyond the natural progression of the disability by his service-connected PTSD with adjustment disorder?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

(c)  If the answer to all parts of (b) is NO for all such diagnosed disabilities: Is it at least as likely as not (50 percent probability or greater) that examination findings or other evidence demonstrate that the Veteran's neurological symptoms represent an undiagnosed illness (where signs or symptoms cannot be attributed to known medical diagnoses) or a medically unexplained chronic multisymptom illness related to the Veteran's service in the Southwest Asia theater of operations?

The examiner should provide a complete rationale for any opinion provided, with specific consideration given to the Veteran's reports of continuity of symptomatology since his service.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA orthopedic (fingers/hand, ankles, knees, spine, hip, and shoulder) examination(s) with a clinician(s) with appropriate expertise in order to ascertain the severity of his left thumb sprain, right ankle strain, left ankle strain, right knee strain, left knee strain, thoracic spine degenerative disc disease and lumbar strain, left hip strain, and right shoulder strain.  The claims file should be made available to the examiner(s) for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA respiratory examination with a clinician with appropriate expertise in order to ascertain the severity of his chronic bronchitis.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

6.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA TBI/headaches examination(s) with a clinician(s) with appropriate expertise in order to ascertain the severity of his residuals of TBI.  The claims file should be made available to the examiner(s) for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

7.  Issue an SOC addressing the claim of entitlement to service connection for malaria, with consideration of the provisions of 38 C.F.R. § 3.317(c)(2).  Advise the Veteran of the period of time afforded for submission of a substantive appeal.  [If a substantive appeal is timely received, then the issue should be returned to the Board.]
8.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for:

* entitlement to service connection for a disability manifested by bilateral hand shaking/tremors;
* entitlement to service connection for an immunodeficiency disorder (after any further development indicated, and in light of the determination made on the service connection issue for malaria addressed in step 7's SOC);
* entitlement to a higher initial rating for left thumb sprain;
* entitlement to a higher initial rating for chronic bronchitis;
* entitlement to a higher initial rating for right ankle strain;
* entitlement to a higher initial rating for left ankle strain;
* entitlement to a higher initial rating for right knee strain;
* entitlement to a higher initial rating for left knee strain;
* entitlement to a higher initial rating for thoracic spine degenerative disc disease and lumbar strain;
* entitlement to a higher initial rating for left hip strain;
* entitlement to a higher initial rating for right shoulder strain;
* entitlement to a higher initial rating for residuals of TBI, with consideration of a separate rating under 38 C.F.R. § 4.124a, Code 8100 if warranted;
* entitlement to an earlier effective date for the TDIU rating for the period of claim prior to May 16, 2016 only (after any further development indicated, and in light of the determinations made on the other issues); and
* entitlement to an earlier effective date for DEA under 38 U.S.C. Chapter 35 for the period of claim prior to May 16, 2016 only (after any further development indicated, and in light of the determinations made on the other issues).

If any benefit sought on appeal remains denied, in whole or in part, a supplemental SOC (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


